The Supreme Court affirmed the decree of the Common Pleas on January 21st, 1884, in the following opinion, ¡
Per Curiam:
Under the unquestioned facts in this case, we are unable to discover any ground on which this hill can be maintained. It is a well recognized rule in equity that in ease of express contract, where the parties might have provided for the effect of-death if they had so chosen, but did not, death is not considerad an accident against which equity will relieve. It is too «certain to be considered an accident in the contemplation of tHa® parties to an express contract unless so specified. Graham «3ÜJ mot' perform his part of the contract. He did not render .services for one year. His estate at most could recover compensation only for the services rendered. If such a claim was ever valid, it was ripe for action at law more than six years before this bill was filed. The opinion of the learned judge fully sustains the decree dismissing the bill.
Decree affirmed and appeal dismissed at the costs of the appellant.